Citation Nr: 1510540	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-00 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent for generalized anxiety disorder.

2.  Entitlement to an initial rating greater than 10 percent prior to September 19, 2013, and a staged rating greater than 20 percent on and after September 19, 2013, for degenerative disc disease of the lumbar spine.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to multiple sclerosis (MS).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to MS.

5.  Entitlement to service connection for memory problems claimed as secondary to MS.

6.  Entitlement to service connection for vision problems as secondary to MS.

7.  Entitlement to an initial rating greater than 10 percent for chronic fatigue, as a manifestation of MS.

8.  Entitlement to an initial rating greater than 10 percent for left lower leg sensory paresthesias, as a manifestation of MS.

9.  Entitlement to an initial rating greater than 20 percent for peripheral neuropathy of the right upper extremity, as a manifestation of MS.

10.  Entitlement to an initial rating greater than 20 percent for peripheral neuropathy of the left upper extremity, as a manifestation of MS.

11.  Entitlement to an initial rating greater than 20 percent prior to November 14, 2013, and greater than 10 percent from November 14, 2013, for a seizure disability as a manifestation of MS, to include whether the reduction from 20 percent to 10 percent effective November 14, 2013 was proper.

12.  Entitlement to a compensable initial rating for obstructed voiding, as a manifestation of MS.

13.  Entitlement to an effective date earlier than February 17, 2012 for the grant of service connection for a seizure disability.

14.  Entitlement to an effective date earlier than February 17, 2012 for the grant of service connection for chronic fatigue.

15.  Entitlement to an effective date earlier than July 13, 2012 for the grant of service connection for left lower leg sensory paresthesias.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to March 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008, May 2012, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

In a November 2013 Supplemental Statement of the Case (SSOC), the RO awarded an increased staged rating of 20 percent for the Veteran's service-connected lumbar spine disability, effective September 19, 2013.  As the claim for entitlement to an initial rating greater than 10 percent for a lumbar spine disability has already been perfected, and because the staged rating is less than 100 percent throughout the rating period on appeal, there has not been a grant of the full benefit sought on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the appeal for entitlement to an initial rating greater than 10 percent prior to September 19, 2013, and a staged rating greater than 20 percent on and after September 19, 2013, are presently before the Board.  

The Board acknowledges that the Veteran's representative stated in a December 2013 statement that he wished to appeal the effective date for the increased rating for the Veteran's service-connected lumbar spine disability.  However, the matter of the proper effective date for the increase is already on appeal as part of the issue of entitlement to an initial rating in excess of 10 percent prior to September 19, 2013.

In a July 2013 rating decision, the RO awarded service connection for a seizure disability and awarded a 20 percent initial rating, effective February 17, 2012.  The Veteran filed a timely appeal of the initial rating and effective date assigned in that rating decision.  In a November 2013 Statement of the Case, the RO reduced the disability rating assigned for the Veteran's seizure disability from 20 percent to a 10 percent staged initial rating, effective November 14, 2013.  Accordingly, the issues of entitlement to an initial rating greater than 20 percent prior to November 14, 2013, and greater than 10 percent from November 14, 2013, for a seizure disability, to include whether the reduction of the disability rating from 20 percent to 10 percent, effective November 14, 2013 was proper, are before the Board.

The reopened claims of entitlement to service connection for right and left knee disabilities, to include as secondary to MS, and entitlement to an increased rating for obstructed voiding as a manifestation of MS, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the service-connected generalized anxiety disorder has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.

2.  Prior to September 19, 2013, the service-connected degenerative disc disease of the lumbar spine was manifested by complaints of pain, with limitation of motion.

3.  From September 19, 2013, the service-connected degenerative disc disease of the lumbar spine has been manifested by complaints of pain, with limitation of motion.

4.  A May 2008 rating decision denied service connection for right and left knee disabilities, and the Veteran did not appeal that decision, nor was new and material evidence received within the one-year appeal period.
 
5.  Evidence received since the May 2008 rating decision is new, relates to an unestablished fact necessary to establish the claim, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for right and left knee disabilities.

6.  The most probative evidence of record shows that the Veteran's chronic visual disturbances with Uhthoff's phenomena are a manifestation of his MS.

7.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran's memory problems are related to his active duty service, or proximately due to, or chronically aggravated by, his service-connected MS. 

8.  The Veteran's right upper extremity peripheral neuropathy is manifested by no more than mild incomplete paralysis of the radial, median, and ulnar nerves.

9.  The Veteran's left upper extremity peripheral neuropathy is manifested by no more than mild incomplete paralysis of the radial, median, and ulnar nerves.

10.  The reduction of the disability rating for the Veteran's seizure disability from 20 percent to 10 percent, effective November 14, 2013, by way of a November 2013 Statement of the Case decision did not result in a reduction of payment of compensation benefits.

11.  The Veteran has a confirmed diagnosis of grand mal epilepsy/seizures, but has not had a major or minor seizure since October 2011.

12.  The reduction of the initial disability rating for seizures, from 20 percent to a staged initial rating of 10 percent, effective November 14, 2013, was supported by the evidence contained in the record at the time of the reduction.

13.  The Veteran's left lower leg sensory paresthesias is manifested by no more than mild incomplete paralysis of the sciatic nerve.

14.  The Veteran's chronic fatigue is manifested by fatigue and difficulty getting going in the morning; there is no evidence of periods of incapacitation or the use of continuous medication to control symptoms.

15.  On February 17, 2012, the Veteran filed an informal claim seeking service connection for multiple sclerosis, and the date entitlement arose for MS and chronic fatigue was later.

16.  On July 13, 2012, the Veteran filed an informal claim seeking service connection for left lower leg sensory paresthesias as a manifestation of MS, and the date entitlement arose for left lower leg sensory paresthesias was March 4, 2013.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, but no more, for generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2014).

2.  The criteria for an initial rating greater than 10 percent for service-connected degenerative disc disease of the lumbar spine, prior to September 19, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

3.  The criteria for a staged initial rating greater than 20 percent for service-connected degenerative disc disease of the lumbar spine, from September 19, 2013, greater have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

4.  The May 2008 rating decision is final as to the issues of entitlement to service connection for right and left knee disabilities.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

5.  Evidence received to reopen the claims of entitlement to service connection for right and left knee disabilities is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

6.  Chronic visual disturbances with Uhthoff's phenomena are proximately due to service-connected MS.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.124a, Diagnostic Code 8018 (2014).

7.  Memory problems were not incurred in or aggravated by active military service, and are not proximately due to, or chronically aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

8.  The criteria for an initial rating greater than 20 percent for service-connected peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8018-8514 (2014).

9.  The criteria for an initial rating greater than 20 percent for service-connected peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8018-8514 (2014).

10.  The November 2013 Statement of the Case decision that reduced the initial rating for service-connected seizure disability from 20 percent to a 10 percent staged initial rating, effective November 14, 2013, was proper, and the criteria for restoration of the 20 percent rating are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.124a, Diagnostic Codes 8910, 8911 (2014).

11.  The criteria for an initial rating in excess of 20 percent prior to November 14, 2013, and in excess of 10 percent from November 14, 2013, for grand mal epilepsy/seizures, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8018-8910 (2014).

12.  The criteria for an initial rating greater than 10 percent for service-connected left lower leg sensory paresthesias have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8018-8520 (2014).

13.  The criteria for a compensable initial rating for service-connected chronic fatigue have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.88b, 4.124a, Diagnostic Codes 8018-6354 (2014).

14.  The criteria for entitlement to an effective date earlier than February 17, 2012 for the award of service connection for seizures have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2014).

15.  The criteria for entitlement to an effective date earlier than February 17, 2012 for the award of service connection for chronic fatigue have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2014).

16.  The criteria for entitlement to an effective date earlier than July 13, 2012 for the award of service connection for left lower leg sensory paresthesias have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for right and left knee disabilities, and entitlement to service connection for vision problems due to MS.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  This is so because the Board is taking action favorable to the Veteran by reopening the claims for entitlement to service connection for right and left knee disabilities, and granting service connection for vision problems.  As such, this decision on those matters poses no risk of prejudice to the Veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993).

With respect to the issues of entitlement to an initial rating greater than 10 percent prior to September 19, 2013, and a staged initial rating greater than 20 percent on and after September 19, 2013, for service-connected lumbar spine disability; entitlement to an initial rating greater than 10 percent for chronic fatigue, as a manifestation of MS; entitlement to an initial rating greater than 10 percent for left lower leg sensory paresthesias, as a manifestation of MS; entitlement to an initial rating greater than 20 percent for peripheral neuropathy of the right upper extremity, as a manifestation of MS; entitlement to an initial rating greater than 20 percent for peripheral neuropathy of the left upper extremity, as a manifestation of MS; entitlement to an initial rating greater than 20 percent for a seizure disability as a manifestation of MS; entitlement to an effective date earlier than February 17, 2012 for the grant of service connection for a seizure disability; entitlement to an effective date earlier than February 17, 2012 for the grant of service connection for chronic fatigue; and entitlement to an effective date earlier than July 13, 2012 for the grant of service connection for left lower leg sensory paresthesias, these matters stem from a notice of disagreement to the rating decisions which granted service connection and assigned the initial ratings and effective dates assigned therein.  As such, no further VCAA notice was required.  38 C.F.R. § 3.159(b)(3).  Rather, VA's duty to notify under 38 U.S.C.A. §§ 5106 and 7105 were met as the Veteran was provided a copy of the rating decisions and statement of the case.  

Letters dated in January 2008, August 2012, and February 2013 satisfied the duty to notify provisions as to claims for entitlement to an increased rating greater than 30 percent for generalized anxiety disorder, and entitlement to service connection for memory problems as secondary to MS.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was afforded VA examinations with respect to his claims in February 2008, March 2008, February 2010, April 2012, May 2012, June 2012, September 2012, February 2013, March 2013, and September 2013.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board believes that the examinations provided were adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's peripheral neuropathy of the upper extremities, psychiatric disability, seizures, chronic fatigue, left lower leg sensory paresthesias, and spine disabilities under their respective diagnostic code rating criteria.  The examination with respect to the existence and etiology of the Veteran's memory problems is adequate to determine whether or not the Veteran exhibits memory problems as secondary to his MS.  Accordingly, for the foregoing reasons, the Board finds the February 2011 and June 2012 VA examinations to be adequate to support an appellate decision.

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  Psychiatric Disability and Lumbar Spine Disability

The Veteran contends that increased ratings are warranted for his service-connected psychiatric disability and lumbar spine disability.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Psychiatric Disorder

The Veteran contends that an increased rating greater than 30 percent is warranted for his service-connected psychiatric disorder, diagnosed as generalized anxiety disorder.  In May 2008, the RO awarded service connection for generalized anxiety disorder with attention deficit hyperactivity disorder, depression, and posttraumatic stress disorder (PTSD) and assigned a 30 percent rating, effective April 1, 2008, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9400.  In connection with a February 2012 claim for entitlement to service connection for MS, the Veteran was afforded a May 2012 VA examination to assess the current severity of his service-connected psychiatric disability.  By a May 2012 rating decision, the RO denied an increased rating for the Veteran's psychiatric disorder.  This appeal ensued.  As such, the rating period on appeal is from February 2011.

Initially, the Board acknowledges the concern stated by the Veteran's representative in the July 2012 notice of disagreement that the May 2012 rating decision changed the service-connected disability of generalized anxiety disorder with attention deficit hyperactivity disorder, depression, and posttraumatic stress disorder (PTSD) to a rating only for generalized anxiety disorder based upon the conclusions of a May 2012 VA examiner.  

In that regard, the Board observes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Although the evidence of record shows previous diagnoses of attention deficit hyperactivity disorder, depression, and PTSD, the May 2012 VA examiner concluded that the Veteran does not meet the diagnostic criteria for those psychiatric disorders anymore.  In light of the May 2012 VA examination, the Board concludes that the diagnosis of generalized anxiety disorder (GAD) represents progression of the previously diagnosed psychiatric disorders.  See 38 C.F.R. § 4.125(b) (2014).  Moreover, the General Rating Formula applies to all diagnostic codes for psychiatric disorders and the rating criteria contemplate all of the Veteran's psychiatric symptoms regardless of the diagnosis.  38 C.F.R. § 4.130.  Further, the most recent VA treatment records document diagnoses of and treatment for GAD, depressive disorder, and PTSD.  In light of the fact that service connection was originally awarded for GAD with attention deficit hyperactivity disorder, depression, and PTSD, the Board will consider all of the Veteran's psychiatric symptoms regardless of the diagnosis stated in determining the appropriate evaluation.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 

Pursuant to Diagnostic Code 9400, generalized anxiety disorder (GAD) is rated 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). For example, a GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.

In May 2012, the Veteran underwent a VA psychiatric disability.  The Veteran reported difficulty maintaining jobs and anxiety and problems with memory and judgment.  The Veteran's wife stated that the Veteran exhibited symptoms of anxiety, paranoia, and being overprotective.  Additionally, he was depressed, distracted, and forgetful.  He checks the house at night, including doors, windows, and locks.  The Veteran's wife reported that he does not eat if she doesn't watch him.  The examiner noted that the Veteran displayed excessive anxiety and worry, was restless and felt "keyed up," was easily fatigued, had difficulty concentrating, was irritable, and had difficulty getting to sleep.  The Veteran denied seeking psychiatric treatment.  Mental status examination showed that the Veteran paced throughout the interview and appeared anxious.  He was poorly dressed and groomed.  The Veteran's wife described memory problems but the Veteran did not appear confused and sensorium was clear.  The Veteran was fully oriented and his mood was tense and his affect was restless.  Speech was normal and thought process was difficult to follow because of circumstantiality.  Thought content was normal and there were no perceptual distortions.  The Veteran displayed some insight into his condition.  His judgment was grossly intact, but his wife pointed out that she makes the important decisions because they did not have confidence in his decision-making ability.  After consideration of the Veteran's symptoms, the examiner reported that the Veteran's symptoms do not meet the DSM-IV criteria for mood disorder, attention deficit hyperactivity disorder, or PTSD, but that a diagnosis of GAD was appropriate.  A GAF score of 60 was assigned..  The examiner reported that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

In a February 2013 statement, the Veteran reported symptoms including poor memory, confusion, difficulties with problem solving, frustration, irritability, decreased motivation, and social isolation.

In February 2013, the Veteran underwent another VA examination.  He reported that he lived with his wife of 20 years and their child and noted that he had three other children from previous marriages but little contact with them or his extended family.  He noted that his social activity was limited to going out with his wife and denied having any friends to spend time with.  He reported that he was employed but that he was "going down hill at work."  He denied any mental health treatment or medication.  Mental status examination revealed the Veteran to be properly attired and clean shaven.  He was talkative, outgoing, cooperative, and pleasant.  He seemed nervous but was properly oriented to all spheres.  Attention and concentration were intact, and his mood was described as "trapped" and scared.  He noted that he felt safe in his house and backyard.  Insight and judgment were intact.  The Veteran reported experiencing "weird" dreams.  Memory for remote, recent, and immediate events was found to be intact, including when he reported the activities of the previous day.  He noted that he and his wife went to the store but could not remember which store.  He stated that his wife does not let him drink alcohol except for on rare occasions.  He reported that he and his wife occasionally went out for pizza with his parents.  He complained of symptoms including anxiety, panic attacks weekly or less often, and mild memory loss such as forgetting names, directions, or recent events.  He noted that he does not like stressful situations or being in close quarters with others.

The diagnosis was GAD, and a GAF score of 60 was assigned.  The examiner reported that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

VA treatment records from March 2013 through August 2013 reveal that the Veteran began seeking treatment for his psychiatric disorder.  In March 2013, the Veteran reported that he wished to seek treatment for psychiatric symptoms, and that he had never sought treatment before.  He reported depression, restlessness, worry, preoccupation with death, chest tightness, choking feeling in his throat, occasional palpitations, shallow breathing, feeling tense, feeling tired, poor motivation, irritable mood, poor patience, decreased concentration, poor attention, and poor memory.  He reported feeling hopeless but denied suicidal and homicidal thoughts.  He noted loss of appetite and occasional vivid dreams.  He reported occasional flashbacks, hypervigilance, and avoidance of crowds.  He denied mania, psychosis, obsessive compulsive disorder, phobias, and panic attacks.  He stated that he wrote a suicide note five years before, but never attempted suicide.  Mental status examination showed the Veteran to have good eye contact but increased psychomotor activity.  He was restless and only felt calm around his wife.  Thought process was linear, logical, and goal-directed.  He denied hallucinations, suicidal ideation, and homicidal ideation.  There was no paranoia or delusions.  He endorsed hopelessness and helplessness.  He described his mood as irritable and looked restless and anxious.  Cognition was clear and cognitive impairment was evident.  He displayed deficits in attention, delayed recall, and executive functions.  Insight and judgment were fair.  The diagnoses were depressive disorder, rule out major depressive disorder, and GAD.  A GAF score of 60 was assigned.  The physician reported that the Veteran's memory problems could be due to MS or to his depression.

Another March 2013 record reveals that the Veteran began psychiatric medication which made him lethargic but improved his anxiety symptoms.  He noted that he was able to relax and focus on things and that his sleep was improved.  He denied flashbacks or nightmares in the prior four weeks and appetite was okay.  The Veteran denied suicidal and homicidal ideation.  Mental status examination revealed good grooming and hygiene, restless motor behavior, fair eye contact, and normal facial expressions.  The Veteran's attitude was cooperative, mood was anxious, and affect was appropriate.  Speech was relevant and spontaneous and thought processes were logical and goal-directed.  Thought content was relevant and insight was adequate.  Sensorium was clear.  The diagnoses were GAD and depressive disorder, and a GAF score of 60 was assigned.  In May 2013, the Veteran again reported improvement since beginning psychiatric medication.  His wife reported that he was more fun and that he made jokes, which was more normal for him.  He indicated that he engaged in pleasure activities and helped his wife with chores.  He denied suicidal and homicidal ideation.  Mental status examination showed good grooming and hygiene and normal motor behavior.  Eye contact was good and the Veteran's facial expression was normal.  Attitude was cooperative.  Mood was neutral and affect was appropriate.  Speech was relevant and spontaneous, thought process was logical and goal-directed, and thought content was relevant.  Insight was adequate and sensorium was clear.  The diagnoses were GAD and depressive disorder, and a GAF score of 60 was assigned.

A July 2013 record reflects that the Veteran's symptoms were manageable.  There was no inappropriate or dangerous behavior, but the Veteran seemed more "childish" and would speak whatever was on his mind.  The Veteran denied sleep problems.  The Veteran endorsed PTSD symptoms such as anxiety in crowded areas, hypervigilance, and nightmares, but indicated that they were well-controlled.  The Veteran denied suicidal and homicidal ideation and mood symptoms.  Mental status examination showed good grooming and hygiene, normal motor behavior, and good eye contact.  The Veteran's facial expression was normal and responsive and his attitude was cooperative.  Mood was neutral and affect was appropriate.  Speech was relevant and spontaneous.  Thought process was logical and goal-directed and thought content was relevant.  Insight was good.  The diagnosis was PTSD, and a GAF score of 65 was assigned.  An August 2013 VA mental health note reflects that the Veteran's grooming and hygiene were good, motor behavior was normal, and eye contact was good.  Facial expressions were normal and responsive and attitude was cooperative.  Mood was neutral and affect was appropriate.  Speech was relevant and spontaneous and thought processes were logical and goal-directed.  A psychiatric test showed problems with visuospatial functioning, recall, orientation, and concentration.  Thought content was relevant and insight was fair.  The diagnosis was PTSD and a GAF score of 65 was assigned.

The Veteran's current 30 percent evaluation contemplates functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  38 C.F.R. § 4.130, Diagnostic Code 9400.

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 60 show moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran's GAF score of 65 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV at 46-47. 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2014); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

With consideration of the entire record, the Board finds that the evidence more nearly approximates the criteria for the next higher disability rating of 50 percent throughout the rating period on appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2014).  In that regard, the medical evidence shows circumstantial speech, memory problems including forgetting to complete tasks, impaired judgment, disturbances of motivation and mood, as well as difficulty in establishing and maintaining effective work and social relationships.  Although not all of the criteria for a 50 percent rating have been shown, the criteria are simply guidelines for determining whether the Veteran meets the dominant criteria.  The dominant criteria for a 50 percent evaluation are occupational and social impairment with reduced reliability and productivity.  In this case, the evidence of record, with particular attention to the symptoms reported by the Veteran and his wife, demonstrates that this level of functional impairment was met.  Accordingly, based on all the evidence of record, the manifestations of the Veteran's psychiatric disability meet the criteria contemplated for a 50 percent evaluation under the provisions of Diagnostic Code 9400.

However, an evaluation in excess of 50 percent is not for assignment in this case.  While the Veteran once reported a history of suicidal ideation, there is no evidence of suicidal ideation during the period pertinent to this appeal.  Additionally, although there was one instance of poor hygiene, the majority of the evidence suggests that the Veteran was adequately groomed.  Moreover, there is no evidence of impaired impulse control; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; or difficulty in adapting to stressful circumstances.  Further, while the Veteran certainly demonstrated difficulty establishing and maintaining effective relationships, the evidence does not demonstrate an inability to do so.  Id.  Ultimately, the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood such that an increased rating of 70 percent is warranted.

The Board has considered the Veteran's symptoms of anxiety, paranoia, poor appetite, irritability, confusion, chest tightness, poor patience, flashbacks, hypervigilance, and avoidance of crowds.  While those symptoms certainly contribute to the impairment caused by the Veteran's psychiatric disability, they were not shown to be productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood sufficient to warrant an evaluation in excess of 50 percent.  Mauerhan, 16 Vet. App. 436.  Accordingly, and for the foregoing reasons, an increased evaluation greater than 50 percent for service-connected psychiatric disability is not warranted at any time during the rating period on appeal.

B.  Lumbar Spine Disability

The Veteran contends that an initial rating greater than 10 percent prior to September 19, 2013, and a staged initial rating greater than 20 percent from September 19, 2013, is warranted for his service-connected degenerative disc disease of the lumbar spine.  

In a May 2008 rating decision, service connection was granted for degenerative disc disease of the lumbar spine, and a 10 percent initial rating was assigned, effective April 1, 2008, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran filed a notice of disagreement in June 2009, and perfected his appeal in January 2010.  In November 2013, the RO awarded a staged rating of 20 percent, effective September 19, 2013.

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) unless it is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The General Rating Formula states that a 10 percent rating is for application when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent evaluation when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 20 percent evaluation is for application when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent application is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purpose of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is evaluated on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.  Id. at Note (2). 

Service treatment records beginning in 2007 reveal complaints of and treatment for low back pain.  The Veteran reported treatment including taking Flexoril.  A January 2007 physical profile report reveals that the Veteran had no restrictions.

In February 2008, the Veteran underwent an examination.  He reported pain on a daily basis and stated that he was told that he had a disc herniation.  He noted that the pain could last all day and described it as aching and sharp and 8 on a 1 to 10 scale.  He indicated that the pain increased with activity.  He noted treatment including physical therapy and anti-inflammatory medication.  He stated that he had not been incapacitated other than from the initial onset.  He stated that he had difficulty gardening, climbing multiple stairs, and walking long distances due to his back.  Physical examination revealed normal posture and gait.  Leg length was symmetrical.  Examination of the feet showed no signs of abnormal weight bearing and the Veteran did not use any assistive device for ambulation.  Range of motion of the thoracolumbar spine revealed flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees and right and left rotation to 30 degrees.  There was no radiation of pain on movement or muscle spasm.  There was tenderness to palpation of the midline lumbar and left paraspinal lumbar muscles.  Range of motion was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner stated that he could not determine whether there was any additional limitation of motion caused by flare-ups.  There was no intervertebral disc syndrome.  X-rays of the lumbar spine showed narrowing of the disc space at L5-S1 consistent with degenerative disc disease.  The diagnosis was degenerative disc disease of the lumbar spine at L5-S1.

In a January 2009 statement, the Veteran reported that his lumbar spine disability caused difficulty working.  He noted that he could barely move in the morning and that he will need back surgery.  In a June 2009 notice of disagreement, the Veteran stated that he was in pain every day.  He noted that he performs stretches in the mornings and that he has "significant loss of range of motion."  He indicated that he was unable to pick up an item off the floor without bending at least one knee.  He reported that he works at a retail home improvement store because he is unable to sit for long.  He reported that his lumbar spine disability caused pain and stiffness which radiates to his shoulders and noted that he hunches his shoulders forward to reduce the pain.  In his January 2010 substantive appeal, the Veteran added that his back was "locked up."

In February 2010, the Veteran underwent another VA spine examination.  The Veteran reported constant pain and stated that he awakens with sharp, stiff low back pain with spasm.  He noted that he rolls himself out of bed in the morning and performs a series of stretches and strengthening exercises each day.  He noted dull, aching pain rated as 6 on a 1 to 10 scale upon waking that improves slightly to a 5 out of 10 after stretching.  He also stated that he experiences flare-ups after repetitive bending, lifting, carrying, and squatting.  He reported that he uses ice and heat to relieve the flares.  He stated that he wears a lumbar support belt at work.  He denied any walking or standing limitations.  The Veteran endorsed symptoms including decreased motion, stiffness, weakness, spams, and constant pain.  He denied fatigue.  He also reported severe flare-ups on a weekly basis which lasted for hours.  Physical examination revealed normal posture, head position, and gait.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankyloses.  There was no evidence of spasm, atrophy, guarding, or weakness, but there was pain with motion and tenderness.  Muscle strength was 5/5, and muscle tone was normal.  There was no muscle atrophy.  A sensory examination revealed normal sensation in the lower extremities.  Reflexes were also normal in the lower extremities.  Range of motion revealed flexion to 70 degrees, extension to 15 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The examiner noted that there was objective evidence of pain on range of motion, but that there was no additional limitation of range of motion after repetitive use.  Also, a Lasegue's sign was not positive.  The Veteran reported that he lost two days of work in the last 12-month period due to his lumbar spine disorder, and reported significant effects of his spine condition upon his occupation including decreased mobility, difficulty lifting and carrying, trouble reaching, and pain.  The examiner noted effects on usual daily activities including severe effects on sports; moderate effects on chores, shopping, exercise, and recreation; mild effects on traveling; and no effects on feeding, bathing, dressing, toileting, and grooming.

In September 2013, the Veteran underwent another VA spine examination.  The Veteran reported daily back pain with flare-ups which occur with sitting and immobility.  Physical examination revealed range of motion with flexion to 60 degrees with pain, extension to 20 degrees with pain, right and left lateral flexion to 20 degrees with pain, and right and left lateral rotation to 20 degrees with pain.  The Veteran was able to perform repetitive-use testing with three repetitions, and there was additional limitation of motion after repetitive use.  The examiner reported that the Veteran has functional loss and/or functional impairment of the thoracolumbar spine, including pain on movement.  There was no localized tenderness or pain to palpation and there was no guarding or muscle spasm.  Muscle strength was 5/5 in the lower extremities and there was no muscle atrophy.  Reflexes were 2+ and symmetrical in the lower extremities.  A sensory examination of the lower extremities was normal with the exception that there was decreased sensation to light touch in the left lower leg and ankle.  Straight leg raising test was negative on the right and positive on the left.  The examiner noted that there was mild radiculopathy with mild pain and numbness in the left lower extremity, indicating mild involvement of the sciatic nerve on the left.  The examiner also reported that the Veteran has intervertebral disc syndrome (IVDS) of the thoracolumbar spine, but stated that there were no incapacitating episodes over the past 12 months due to IVDS.  The Veteran reported that he used back support at work on an occasional basis.  The examiner stated that there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There were no scars and no other pertinent findings.  The examiner reported that the Veteran's spine disability did not impact his ability to work.  The diagnosis was mechanical back strain and degenerative disc disease.

The examiner opined that pain and weakness could significantly limit the Veteran's functional ability during flareups or when the spine is used repeatedly over a period of time, and that additional limitation due to pain and weakness is feasible and likely to occur.  However, the examiner was not able to determine the actual degrees of additional loss of motion due to pain on use or during flareups, as the examiner must be present to objectively and clearly determine those additional losses.  The examiner added that there was no additional loss of motion with repetitive use on examination that day.

The examiner also reported that there was no ankylosis of the spine whatsoever and that there were no incapacitating episodes of back pain where bedrest was prescribed by a physician in the prior 12 months.  The examiner noted that the Veteran likely has a component of mild intermittent left-sided sciatica along with the MS complaints, and that those complaints would be difficult to separate out.  There was no paralysis, neuritis, or neuralgia; no bladder or bowel impairment; and no required use of medical devices.

In a November 2013 addendum, the examiner added that fatigability and incoordination could not be determined during flareups unless an objective examiner is present.

After consideration of the pertinent evidence of record, the Board concludes that an evaluation greater than 10 percent is not warranted for the Veteran's lumbar spine disability prior to September 19, 2013.  Also, an evaluation greater than 20 percent is not warranted on and after September 19, 2013.

The Veteran's 10 percent evaluation prior to September 19, 2013 contemplates a lumbar spine disability with forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  An increased rating greater than 10 percent is not warranted unless the evidence shows forward flexion greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula. 

The evidence of record dated prior to September 19, 2013 demonstrates that the Veteran had forward flexion to 90 degrees with a combined range of motion of the thoracolumbar spine of 240 degrees in February 2008 and forward flexion to 70 degrees with a combined range of motion of the thoracolumbar spine of 205 degrees in February 2010.  Additionally, there is no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  Accordingly, an initial rating greater than 10 percent is not warranted for the Veteran's lumbar spine disorder prior to September 19, 2013.

The Veteran's 20 percent rating on and after September 19, 2013 contemplates forward flexion of the spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  An increased rating greater than 20 percent is not warranted  unless the evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

The evidence of record dated on and after September 19, 2013 demonstrates forward flexion to 60 degrees and no evidence of ankylosis of the thoracolumbar spine.  Accordingly, the evidence of record on and after September 19, 2013 does not establish that the Veteran is entitled to a staged rating greater than 20 percent.  Id.

The Board has also considered whether the Veteran is entitled to an increased evaluation for his low back disability under the regulations for intervertebral disc syndrome during both time periods on appeal.  However, the medical evidence of record prior to September 19, 2013 does not show IVDS.  Although the September 2013 VA examination documented IVDS, the examiner stated that the Veteran's IVDS did not result in any incapacitating episodes during the prior 12-month period.  Accordingly, an increased evaluation is not warranted for the Veteran's lumbar spine disorder under the rating criteria for intervertebral disc syndrome at any time during the appeal period.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The Board has also considered whether a separate evaluation is warranted for any neurological component of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In that regard, the Board observes that the September 2013 VA examiner found evidence of mild intermittent left leg sciatica.  However, as the examiner noted, the Veteran has similar symptoms which are associated with his service-connected MS, and those complaints would be difficult to separate out.  As the Veteran is separately service-connected for left lower leg sensory paresthesias, and because the examiner was not able to separate his sciatica symptoms related to his service-connected lumbar spine disorder from his sensory and neurological symptoms associated with his service-connected MS, the Board will fully evaluate all of his neurological and sensory symptoms related to his left leg as a component of his service-connected left lower leg sensory paresthesias in order to avoid prohibited pyramiding.  See 38 C.F.R. § 4.14 (2014) (pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities); Esteban v. Brown, 6 Vet. App. 259 (1994).

Additionally, the Board has considered whether there is any additional functional loss not contemplated in the current ratings assigned to the Veteran's lumbar spine disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran reported chronic low back pain.  He stated the pain interfered with his ability to sit for long periods of time.  He noted flare-ups of pain after repetitive bending, lifting, carrying, and squatting.  He stated that he had flare-ups on a weekly basis which lasted for hours and were relieved by ice and heat.  During his September 2013 VA examination, the examiner opined that the Veteran's pain and weakness could significantly limit his functional ability during flare-ups or with repetitive use, but that the examiner could not state the additional loss of motion due to pain, weakness, fatigability, or incoordination without being present to objectively measure the loss.  The examiner further noted that there was no additional loss of motion with repetitive use on examination that day.  Although the evidence reflects that the Veteran's lumbar spine disability causes functional loss, the evidence does not reflect that the functional loss caused is not contemplated by the currently assigned rating such that an increased rating under the General Rating Formula based on functional loss is warranted.  The VA examiner was unable to state what additional range of motion loss would be present without resorting to speculation.  Given that the Veteran was able to achieve the aforementioned ranges of motion with pain, and there is no objective evidence of record stating what, if any, additional range of motion would be lost during a flare-up, additional compensation for pain during a flare-up is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations. 

An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meet the impairment contemplated by the current schedular disability ratings throughout the entire appeal period and do not more nearly approximate functional impairment commensurate with higher disability ratings.  Even when considering the Veteran's pain and functional impairment during flare-ups, the evidence of record does not establish that he has the requisite limitation of motion of the lumbar spine to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint.  

In summary, the evidence shows daily lumbar spine pain aggravated by sitting, but there is no medical evidence of additional limitation of range of motion beyond that contemplated in the assigned rating.  While the Veteran reported daily pain, stiffness, and weakness, and that he was additionally limited by pain during flare-ups, there is no objective evidence of weakness, stiffness, fatigability, or lack of endurance.  In addition, the objective evidence shows that there was full strength, no guarding, no muscle spasm, no muscle atrophy, normal reflexes, and no evidence of weakness, instability, fatigue, or lack of endurance or coordination.  Accordingly, the Veteran is not entitled to an increased evaluation for a lumbar spine disability based on these provisions.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, 8 Vet. App. at 206; see also Johnston v. Brown, 10 Vet. App. 80 (1997).

Last, the Board observes that the Veteran's representative has contested the effective date assigned for the award of the increased 20 percent rating on September 19, 2013.  The RO assigned an effective date of September 19, 2013, the date of the most recent VA examination, as the proper effective date for the 20 percent staged rating for the Veteran's low back disability, as this was the date that the increase in disability was factually ascertainable.  The representative argues that the Veteran's claim for entitlement to an increased evaluation was submitted on July 10, 2012, that he was therefore suffering increased limitations and pain at that time, and that VA's delay in providing an examination should not penalize the Veteran.

The Board acknowledges that the Veteran asserted having increased symptomatology in his claim for an increased rating submitted in July 2012.  However, the Board agrees with the RO that September 19, 2013 is the proper effective date for the staged rating.  As discussed above, the most probative evidence of record prior to September 19, 2013 does not show forward flexion greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  While the Veteran is competent to report symptomatology that he experiences through his senses, i.e. such as increased pain, he has not been shown to have the requisite knowledge, skills or training to determine whether he meets the applicable schedular rating criteria for a higher rating.  Moreover, the proper effective date assigned for an increased rating is the date of claim or the date that entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2014).  Although the Veteran's claim suggests that his symptoms had worsened at the time that he submitted his claim, entitlement to an increased rating did not arise until September 19, 2013, as the evidence of record prior to that time did not show symptoms severe enough to warrant an increased rating under the pertinent rating criteria.  Hence, although the Veteran's appeal of the proper rating for a lumbar spine disability stems from a claim for service connection filed in January 2008, and although he submitted a request for an increased rating in July 2012, the increase in disability was not factually ascertainable until the September 19, 2013 VA examination.  As the proper effective date for an increased rating is the date of claim or the date that entitlement arose, whichever is later, the proper effective date for the 20 percent staged rating for the Veteran's lumbar spine disability is September 19, 2013.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2014). 

II.  Right and Left Knee Disabilities

The Veteran contends that VA has received new and material evidence sufficient to reopen his claims for entitlement to service connection for right and left knee disabilities.

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for right and left knee disabilities in May 2008 and notified the Veteran of the decision that same month.  The rating decision was not appealed, and the Veteran did not submit documentation within the one-year period that would constitute new and material evidence for those claims.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

The May 2008 rating decision denied the Veteran's claims for entitlement to service connection for right and left knee disabilities on the basis that the evidence of record did not show a diagnosis of a right or left knee disability.  Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the May 2008 rating decision addressing this basis.

In July 2012, the Veteran filed the current claims to reopen the issues of entitlement to service connection for right and left knee disabilities.  In a September 2012 rating decision, the RO reopened the Veteran's claims and denied service connection on the merits.

Although the RO determined that new and material evidence was presented to reopen the claims of entitlement to service connection for right and left knee disabilities, the Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Since the May 2008 rating decision, evidence added to the claims file includes VA treatment records and two pertinent VA examinations.  Of particular note, a September 2012 VA examination diagnosed left knee degenerative joint disease and right knee strain.  A March 2013 VA examination rendered diagnoses of left knee degenerative joint disease and right knee degenerative joint disease.  The Veteran's claims for entitlement to service connection for right and left knee disabilities were denied in May 2008 because the evidence of record did not demonstrate diagnoses of right and left knee disabilities.  The newly received evidence shows that the Veteran does have currently diagnosed right and left knee disabilities.  Accordingly, the evidence received since the May 2008 rating decision is new and material, and the claims for entitlement to service connection for right and left knee disabilities are reopened.

III.  Multiple Sclerosis and its Residuals

The Veteran filed a claim for entitlement to service connection for MS in February 2012.  In a May 2012 rating decision, the RO awarded service connection for peripheral neuropathy of the right upper extremity due to MS and assigned a 20 percent evaluation, effective February 17, 2012; peripheral neuropathy of the left upper extremity due to MS and assigned a 20 percent evaluation, effective February 17, 2012; and irritable bowel syndrome with chronic constipation due to MS and assigned a noncompensable evaluation, effective February 17, 2012.  The May 2012 rating decision also denied service connection for memory problems and vision problems as residuals of MS.  In a June 2012 rating decision, the RO granted service connection for moderate swallowing difficulties due to MS and assigned a 10 percent evaluation, effective February 17, 2012; erectile dysfunction due to MS and assigned a noncompensable evaluation, effective February 17, 2012; and obstructed voiding due to MS and assigned a noncompensable evaluation, effective February 17, 2012.  In a July 2013 rating decision, the RO granted service connection for seizures due to MS and assigned a 20 percent evaluation, effective February 17, 2012; left lower leg sensory paresthesias due to MS and assigned a 10 percent evaluation, effective July 13, 2012; and chronic fatigue due to MS and assigned a noncompensable evaluation, effective February 17, 2012.

The Veteran has appealed the denial of service connection for memory problems and vision problems due to MS as well as the ratings assigned to peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, seizures, fatigue, left lower leg sensory paresthesias, and obstructed voiding.  The Veteran has also appealed the effective dates assigned to the award of service connection for seizures, fatigue, and left lower leg sensory paresthesias.

Multiple sclerosis is evaluated under Diagnostic Code 8018, which provides for a minimum rating of 30 percent.  To warrant a rating in excess of 30 percent, the disorder must be rated on its residuals.  With some exceptions, disability from neurological conditions and convulsive disorders and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Manifestations include psychotic symptoms, complete partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  Partial loss of use of one or more extremities from neurological lesions, such as those caused by multiple sclerosis, is rated by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a (2014).

A.  Service Connection Claims

The Veteran contends that service connection is warranted for memory problems and vision problems as due to MS.  He alleges that his "memory problem" symptoms include trouble with memory, concentration, focus, and cognition.  He argues that his vision problems 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Although an April 2012 VA examination concluded that there was no evidence of ocular involvement associated with the Veteran's MS, a June 2012 VA examiner documented visual disturbances attributable to MS, including blurring of vision, decreased visual acuity, and visual scotoma.  Similarly, a March 2013 VA examiner disagreed and opined that the Veteran's "transient vision loss with exertion with elevated body temperature or hot environments with recovery of baseline vision within 20-30 minutes of cooling down is consistent with Uhthoff's phenomena and has been associated with demyelinating disease like MS."  Thus, the March 2013 VA examiner concluded that the Veteran's Uhthoff's phenomenon was a manifestation of his MS.  However, the examiner stated that there was no evidence of optic neuritis or pars planitis.  As the Board finds both the April 2012 VA opinion and the March 2013 VA opinion to be probative, with consideration of the benefit of the doubt, service connection for visual disturbances with Uhthoff's phenomenon as proximately due to MS is warranted.

With regard to the Veteran's claim for entitlement to service connection for memory problems, the Board finds that the weight of the probative evidence is against a finding of entitlement to service connection as secondary to MS.  

In a July 2012 notice of disagreement, the Veteran reported that he experienced memory problems, difficulty with concentration and focus, and difficulty with cognition.

An April 2012 VA examination for MS reflects that the Veteran did not have any depression, cognitive impairment, or dementia, or any other mental health condition attributable to a central nervous system disease or its symptoms.  In a June 2012 VA examination, the examiner noted that the Veteran described cognitive decline over the prior four years in his employment, but that the Veteran's mental disorder does not result in gross impairment in thought processes or communication.

In February 2013, the RO obtained a VA medical opinion regarding the Veteran's memory problems.  After examination of the Veteran as well as review of the evidence in the claims file, the VA examiner opined that the Veteran's memory problems are part of the symptomatology of his GAD, and not the MS.  There was not sufficient symptomatology to diagnose a separate cognitive disorder.

After a thorough review of the evidence of record, the Board concludes that service connection for memory problems as a manifestation of MS is not warranted in this case. The evidence of record reflects that the Veteran currently experiences memory problems with difficulty concentrating and focusing.  The Veteran's service treatment records are entirely negative for any such complaints during service.  Accordingly, the evidence of record does not show in-service incurrence memory problems.  Further, there is no evidence of record suggesting that the Veteran's memory symptoms are directly related to his active duty service.

Moreover, the weight of the competent and probative evidence of record is against a finding that the Veteran's memory problems are caused or aggravated by his service-connected MS.  Although the June 2012 VA examiner noted that the Veteran described cognitive decline over the prior four years in his employment which he associated with MS, the examiner did not offer a clear opinion as to whether the Veteran's reported symptoms were associated with his MS or with his service-connected anxiety disorder.  Accordingly, the Board does not afford the June 2012 VA examiner's statement that the Veteran's reported memory symptoms are a symptom of his MS significant probative weight.  In contrast, the February 2013 VA examiner opined that the Veteran's memory and cognitive symptoms are associated with his service-connected psychiatric disability, and not with his MS.  The examiner explained that his opinion was based upon his interview of the Veteran.  The examiner also noted that there was not sufficient symptomatology to diagnose a separate cognitive disorder.  Accordingly, the weight of the probative evidence of record is against a finding that the Veteran's memory problems are caused or aggravated by his MS.  The evidence is in favor of a finding that those symptoms are instead a manifestation of his service-connected psychiatric disorder.

The Board emphasizes that, although the Board has concluded that the evidence does not show that the Veteran's symptoms of memory problems with confusion and difficulty concentrating are a manifestation of his MS, the evidence does indicate that they are manifestations of his service-connected psychiatric disability, and as such, were considered in the rating assigned to his psychiatric disability.  If the Board were to have found that they were instead a manifestation of his MS, the Board would not have been able to consider them in relation to his psychiatric disability, as this would constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 (2014).  In that regard, the Board stresses that the Veteran is being compensated for those symptoms in the evaluation assigned for his psychiatric disability.

As the weight of the probative evidence is against a finding that the Veteran's memory problems are a manifestation of, proximately due to, or chronically aggravated by, his MS, service connection for memory problems as a manifestation of MS is not warranted.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49.

B.  Increased Rating Claims

As previously noted, disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco, 7 Vet. App. at 58.  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson, 12 Vet. App. 119.  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase. See Hart, 21 Vet. App. 505.

	i.  Peripheral Neuropathy of the Right Upper Extremity and Left Upper Extremity

Service connection for peripheral neuropathy of the right and left upper extremities as manifestations of the Veteran's MS was awarded in a May 2012 rating decision, and a 20 percent evaluation was assigned to each extremity under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8018-8514.

In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2014).  

The hyphenated diagnostic code in this case indicates that MS, under Diagnostic Code 8018, was the service-connected disorder, and that peripheral neuropathy of the musculospiral or radial nerve, under Diagnostic Code 8514, is a residual condition.  The Veteran's peripheral neuropathy of the right upper extremity and the left upper extremity are each currently rated as 20 percent disabling under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8514.

Under Diagnostic Code 8514, pertaining to paralysis of the musculospiral nerve (radial nerve), mild incomplete paralysis of the major or minor extremity warrants a 20 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8514.  When there is moderate incomplete paralysis, a 20 percent evaluation is for application to the minor extremity and a 30 percent evaluation for the major extremity.  When there is severe incomplete paralysis, a 40 percent evaluation is warranted for the minor extremity and a 50 percent rating for the major extremity.  When the evidence demonstrates complete paralysis of the musculospiral nerve (radial nerve) with drop of hand and fingers, the wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; can not extend the hand at the wrist, extend the proximal phalanges of the fingers, extend the thumb, or make lateral movements of the wrist; supination of the hand, extension and flexion of the elbow is weakened, the loss of synergic motion of the extensors impairs the hand grip seriously; and total paralysis of the triceps occurs only as the greatest rarity, a 60 percent maximum evaluation is for application to the minor extremity and a 70 percent maximum evaluation to the major extremity.  Id.

Diagnostic Code 8515, which addresses the medial nerve, provides for a 10 percent rating for mild incomplete paralysis of the medial nerve in the major extremity as well as in the minor extremity; a 20 percent rating for moderate incomplete paralysis in the minor extremity and 30 percent in the major extremity; and a 40 percent rating for severe incomplete paralysis in the minor extremity and 50 percent in the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Diagnostic Code 851, which addresses the ulnar nerve, provides for a 10 percent rating for mild incomplete paralysis of the ulnar nerve in the major extremity as well as in the minor extremity; a 20 percent rating for moderate incomplete paralysis in the minor extremity and 30 percent in the major extremity; and a 40 percent rating for severe incomplete paralysis in the minor extremity and 50 percent in the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.

When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Where, as is the case here, there are combined nerve injuries, the rating is assigned based on the major involvement, or if sufficient in extent, consideration is to be given to radicular group ratings.  38 C.F.R. § 4.124a.

An April 2012 VA central nervous system examination notes that there was no muscle weakness in the upper extremities.  Deep tendon reflexes in the upper extremities was 2+ and symmetric.  An April 2012 peripheral nerves VA examination notes the Veteran's complaints that he experienced a tingly sensation in the fingertips of both hands.  He indicated that he was right hand dominant.  He denied constant and intermittent pain as well as paresthesias and/or dysesthesias.  There was mild numbness found in the right and left upper extremities.  Muscle strength in the upper extremities was 5/5 and symmetric and there was no muscle atrophy.  Reflexes were 2+ and symmetric.  A sensory examination in the upper extremities was normal.  There were no trophic changes attributable to peripheral neuropathy, and no special tests or nerve evaluations were found to be warranted.   The examiner reported that there was mild incomplete paralysis of both the right and left radial nerves, the right and left median nerves, and the right and left ulnar nerves.  The Veteran denied the use of assistive devices.  The examiner noted that, due to peripheral nerve conditions, there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner observed that the Veteran's peripheral nerve condition impacted his ability to work in that it caused him to drop things on occasion and to wear band aids on his fingertips or to use gloves.  The diagnosis was neuropathy of all fingertips likely due to MS.

In his July 2012 notice of disagreement, the Veteran stated that he wore two band aids on the thumb, index, and long fingers as well as leather gloves to reduce the pins, needles, and thorns feeling in his fingers.  He also stated that he had intermittent weakness and tingling in the right arm and pain, numbness, and weakness in the left arm.

Although there are additional VA peripheral nerve examinations in the record, none of the examinations evaluated the severity of the Veteran's right and left upper extremity peripheral neuropathy.

The evidence of record does not show that the Veteran's right upper extremity peripheral neuropathy or left upper extremity peripheral neuropathy ever approximated a moderate or severe incomplete paralysis. 38 C.F.R. § 4.124a.  The April 2012 VA examiner clinically assessed the impairment as "mild."  The Board considers the April 2012 VA report highly probative as it was made by a medical doctor based upon contemporaneous clinical evaluation.  Moreover, the Veteran's primary complaints are sensory in nature, such as numbness and tingling.  Although the Veteran stated that he experienced weakness in the upper extremities, physical examination of the upper extremities revealed full strength and no muscle weakness.  Moreover, there is neither objective nor subjective evidence of muscle atrophy, trophic disturbances, or episodes of complete paralysis.  The Board acknowledges the Veteran's subjective reports of occupational limitations, but there is no basis for a finding that his right upper extremity peripheral neuropathy or left upper extremity peripheral neuropathy approximated moderate or severe incomplete paralysis.  

Although there is evidence of radial, median, and ulnar nerve impairment, there is no evidence that the effects on any of those nerves was more than mild in either extremity; thus, the diagnostic codes for disabilities of the ulnar and median nerve do not provide for ratings greater than 20 percent for either extremity when the nerve impairment is mild and incomplete.  Although the regulations direct VA to rate combined nerve injuries by reference to major nerve involvement, it is does not appear that there is a major nerve involvement in either of the Veteran's extremities based upon the April 2012 examination.  The Board has considered radicular group ratings, but neither Diagnostic Code 8510 for mild incomplete paralysis of the upper radicular group; Diagnostic Code 8511 for mild incomplete paralysis of the middle radicular group; Diagnostic Code 8512 for mild incomplete paralysis of the lower radicular group or Diagnostic Code 8513 for mild incomplete paralysis of all radicular groups provides for a rating greater than 20 percent for either the major or minor extremity when the paralysis is incomplete and mild.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-13.  Accordingly, the evidence does not support an initial rating greater than 20 percent for peripheral neuropathy in the right upper extremity or an initial rating greater than 20 percent for peripheral neuropathy in the left upper extremity under any of the pertinent rating criteria.

The Board finds that in examining the entire record, ratings in excess of 20 percent are not warranted at any time during the rating period on appeal for the Veteran's peripheral neuropathy of the right upper extremity or the left upper extremity.  As the preponderance of the evidence is against higher initial ratings, the benefit of the doubt rule is not applicable and the appeals are denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

	ii.  Seizures

a.  Rating Reduction

Service connection for seizures was granted in a July 2013 rating decision, and an initial rating of 20 percent was assigned, effective February 17, 2012, under 38 C.F.R. § 4.124a, Diagnostic Codes 8018-8910.  By a statement of the case decision in November 2013, the rating was reduced to a 10 percent staged initial rating, effective November 14, 2013.  Accordingly, the issue of whether the reduction of the disability rating from 20 percent to 10 percent, effective November 14, 2013 was proper is before the Board.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

When service connection was established for seizures, rated 20 percent effective from February 17, 2012, the combined evaluation for all service-connected disabilities was 90 percent from February 17, 2012.  (The compensation paid included special monthly compensation and application of the bilateral factor).  Following the reduction of the rating for seizures, from 20 percent to 10 percent, effective November 14, 2013, the combined evaluation for all service-connected disabilities remained 90 percent, effective from February 17, 2012.  (The November 2013 rating decision also increased the rating for degenerative disc disease of the lumbar spine from 10 percent to 20 percent, effective September 19, 2013).  As the rating reduction for seizures did not result in a reduction of the compensation payments then currently being made, the provisions of 38 C.F.R. § 3.105(e) are not applicable.  

Hence, the RO was not required to issue a rating decision proposing the reduction of the Veteran's disability evaluation for his seizure disability or notify the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the present level.  Accordingly, as the RO did not fail to satisfy any applicable procedural requirement for a rating reduction set forth in 38 C.F.R. § 3.105(e), the November 2013 reduction of the Veteran's seizure disability from 20 percent to 10 percent, effective November 14, 2013, was proper.  The question is thus whether the reduction was proper based on the evidence of record.

Service connection for seizures was awarded effective February 17, 2012, and was reduced effective November 14, 2013, less than five years later.  Where a disability evaluation has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  38 C.F.R. § 3.344(c) (2014).  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.  However, VA rating reductions must be based upon a review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also Brown v. Brown, 5 Vet. App. 413, 419 (1993).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421.

In a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Here, the Veteran's seizure disability is rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8018-8910.  The hyphenated diagnostic code indicates that MS, under Diagnostic Code 8018, was the service-connected disorder, and that epilepsy, under Diagnostic Code 8910, is a residual condition.  Under Diagnostic Code 8910, for grand mal epilepsy, and Diagnostic Code 8911, for petit mal epilepsy, both the frequency and type of seizure a veteran experiences are considered in determining the appropriate rating.  38 C.F.R. § 4.124a, Diagnostic Codes 8910-8911.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). 

Under the general formula for rating major and minor epileptic seizures, a 10 percent rating is warranted for a confirmed diagnosis and history of seizures.  A 20 percent rating is warranted when there is at least one major seizure in the last two years or at least two minor seizures in the last six months.  38 C.F.R. § 4.124a, Codes 8910, 8911.  A 40 percent rating is not for application unless there is at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  In the presence of major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures. 

Further, under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.

After a thorough consideration of the evidence of record, the Board concludes that the evidence supports a reduction of the Veteran's seizure disability rating to 10 percent, effective November 14, 2013.  The record reflects that the Veteran's seizure disability was reduced based upon a March 2013 VA examination which showed that the Veteran's last "major" seizure occurred in October 2011 with no record of seizure since that time.  

Additionally, private treatment records dated from October 2011 to April 2012 reveal that the Veteran experienced a seizure in October 2011 and that he tried various medications, including Keppra and Lamictal.  The Veteran's seizure was witnessed by his wife, who reported that he was unresponsive and foaming at the mouth during his seizure.  She noted that he was not breathing properly and his eyes were rolling back in his head.  A magnetic resonance imaging scan (MRI) was performed following his seizure, which revealed some white matter lesions which were concerning for MS.  An electroencephalography (EEG) was performed in November 2011, which was essentially normal with no evidence of epileptic changes.  The diagnoses included new onset seizure with possible focus of right frontal cavernous malformation, currently well controlled.

In a June 2012 VA examination, the Veteran reported that he had a seizure in October 2011.

A March 2013 VA examination report notes that the Veteran experienced a seizure in October 2011, which was witnessed by his wife who found him on the floor, foaming at the month with his eyes rolled back in his head.  He was taken to an emergency room and transferred to a different hospital for evaluation.  He was diagnosed with new onset seizures and an MRI was performed which showed a small right frontal cavernous malformation as well as some lesions suggestive of MS.  He had an EEG and a lumbar puncture, and was started on Keppra but was then switched to Lamictal.  The examiner noted that continuous medication is required to control the Veteran's seizure activity, but that there was no additional treatment.  The only symptom attributable to the Veteran's seizure disorder which was documented by the examiner was generalized tonic-clonic convulsions.  The October 2011 seizure was the only reported seizure and the examiner reported that there were no minor seizures.  With regard to frequency, the examiner reported that the October 2011 seizure was the only one experienced.  The diagnosis was tonic-clonic seizures or grand mal (generalized compulsive seizures).

As noted above, the basis of the RO's reduction was a finding that the Veteran experienced only 1 seizure, which occurred in October 2011.  All evidence of record supports this finding, and there is no evidence to suggest that the Veteran experienced any other seizures or symptoms of a seizure since October 2011.  As noted above, a 10 percent rating is warranted for a confirmed diagnosis and history of seizures, and a 20 percent rating is warranted when there is at least 1 major seizure in the last 2 years or at least 2 minor seizures in the last 6 months.  38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911.  Because the evidence of record at the time of the November 2013 statement of the case did not show a history of seizure within the 2 years prior to that decision, the Board finds that the evidence of record supports a reduction of the rating for a seizure disability from 20 percent to 10 percent, effective November 14, 2013.  Thus, the rating reduction was proper.

b.  Higher Initial Rating

As noted above, the issue of entitlement to an increased rating is separate from the issue of the propriety of a rating reduction.  Because the relevant rating criteria and all pertinent factual history were described in detail in the above section, the Board will refrain from repeating them for the sake of brevity. 

With consideration of the evidence of record, the Board finds that the evidence does not support an initial rating greater than 10 percent for a seizure disorder.  There is no medical or lay evidence of at least 1 seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  Indeed, the evidence clearly establishes that the Veteran has not experienced a seizure since October 2011.  Accordingly, the preponderance of the evidence is against an initial rating greater than 20 percent prior to November 14, 2013, or greater than 10 percent from November 14, 2013, for the Veteran's seizure disorder under the pertinent rating criteria.  38 C.F.R. § 4.124a, Diagnostic Code 8910, General Rating Formula for Major and Minor Epileptic Seizures.

The Board notes the statements of the Veteran and his representative, in advancing this appeal, that his seizure disorder has been more severe than the assigned disability ratings reflect.  However, in the absence of any reported seizures since October 2011, an initial rating greater than those assigned is not warranted.

	iii.  Left Lower Leg Sensory Paresthesias

Service connection for left lower leg sensory paresthesias was granted in a July 2013 rating decision, and an initial rating of 10 percent was assigned, effective July 13, 2012, under 38 C.F.R. § 4.124a, Diagnostic Codes 8018-8520.  As noted above, the hyphenated diagnostic code in this case indicates that MS, under Diagnostic Code 8018, was the service-connected disorder, and that left lower leg sensory paresthesias, under Diagnostic Code 8520, is a residual condition.  

Under Code 8520, for paralysis of the sciatic nerve, a 10 percent rating is warranted when there is mild incomplete paralysis; a 20 percent rating is for application for moderate incomplete paralysis; a 40 percent rating is for application for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and a maximum 80 percent rating is for application when there is complete paralysis with foot dangles and drops, no active movement possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

A September 2012 VA examination for peripheral nerves notes the Veteran's complaints of left leg numbness with sitting or driving.  The Veteran stated that he had a positive straight leg test on the right in 2003.  He also noted fatigue in the left leg and mild intermittent pains, mild paresthesias, mild numbness, and weakness.  Muscle strength was 5/5 in the left leg and there was no evidence of muscle atrophy.  Reflexes were 2+ and symmetric in the left leg.  A sensory examination was normal.  There were no trophic changes, and the Veteran's gait was normal. The examiner stated that the sciatic nerve, the external popliteal (common peroneal) nerve, the musculocutaneous (superficial peroneal) nerve, the anterior tibial (deep peroneal) nerve, the internal popliteal (tibial nerve), the posterior tibial nerve, the anterior crural (femoral) nerve, the internal saphenous nerve, the obturator nerve, the external cutaneous nerve of the thigh, and the ilio-inguinal nerve were all normal.  An EMG of the left lower extremity was performed, which was normal.  The examiner reported that the Veteran exhibited increased sensitivity to touch, not numbness, and reported leg weakness and fatigue which "may be a residual of his MS."  The examiner stated that the deep tendon reflexes were exaggerated, sustained clonus may be elicited, and extensor plantar responses were observed.  However, no numbness was perceived in the left lower extremity.  The examiner concluded that there was "[n]o current evidence at this time of any radiculopathy or left leg numbness."  

In a November 2012 notice of disagreement, the Veteran's representative stated that the Veteran experienced numbness, increased sensitivity to touch, and exaggerated reflexes.

In a March 2013 VA opinion, the examiner noted that, even though the EMG's were negative, it is common for MS patients to have sensory issues in their extremities.  Accordingly, the examiner opined that the Veteran's left leg sensory paresthesias was likely a manifestation of his MS.  The examiner noted that the Veteran had perceived left leg increased dysthesias and verbally stated that he had increased sensitivities when touching his left lower leg, although a peripheral nerve examination was negative for any decreased sensation.

A September 2013 VA spine examination documented decreased sensation in the left lower extremity with a positive straight leg raising test on the left.  The Veteran endorsed mild intermittent pain and mild numbness in the left lower extremity, but denied constant pain and paresthesias or dysesthesias.  The examiner noted that the Veteran's sciatic nerve was involved on the left and that there was mild radiculopathy.  In a November 2013 addendum, the examiner reported that there was decreased sensation to light touch in the left lower leg.

After thorough consideration of the evidence of record, the Board concludes that the evidence is insufficient to establish an initial rating greater than 10 percent for the Veteran's left lower leg sensory paresthesias.  The medical evidence shows findings of no more than mild incomplete paralysis of the sciatic nerve.  The Veteran's reported symptoms of mild fatigue, mild intermittent pains, mild paresthesias, mild numbness, and weakness have been considered, but they are no more than sensory symptoms.  The only objective finding noted in the medical evidence was exaggerated reflexes.  Muscle strength was 5/5, there was no evidence of muscle atrophy, there were no trophic changes, and the Veteran's gait was normal.  Thus, the Board finds that the Veteran's symptoms of left lower leg sensory paresthesias most nearly approximate the criteria for a 10 percent rating for mild incomplete paralysis of the sciatic nerve.

Finally, the Board has considered whether a higher rating is warranted under other diagnostic codes.  Diagnostic Codes 8251, 8522, 8523, 8524, 8525, and 8526 provide ratings for peripheral neuropathy of the peroneal, tibial, and femoral nerves.  However, the evidence reflects that these nerves are not impaired, as examination of them was reported to be normal.  Thus, a higher rating is not available under another diagnostic code.

Accordingly, the Board finds that the criteria for an initial rating in excess of 10 percent is not warranted for the Veteran's left lower leg sensory paresthesias.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

	iv.  Chronic Fatigue

Service connection for chronic fatigue was granted in a July 2013 rating decision, and a noncompensable initial rating was assigned, effective February 17, 2012, under 38 C.F.R. §§ 4.88b, 4.124a, Diagnostic Codes 8018-6354.  As noted above, the hyphenated diagnostic code in this case indicates that MS, under Diagnostic Code 8018, was the service-connected disorder, and that chronic fatigue, under Diagnostic Code 6354, is a residual condition.  

Under Code 6354, chronic fatigue includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  38 C.F.R. § 4.88b, Diagnostic Code 6354.  A 10 percent rating is assigned for signs and symptoms that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication; a 20 percent rating is assigned for signs and symptoms that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year; a 40 percent rating is assigned for signs and symptoms that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year; a 60 percent rating is assigned for signs and symptoms that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year; a maximum 100 percent rating is assigned for signs and symptoms that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  Id.

For the purpose of rating chronic fatigue syndrome, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354, Note (2014).

During an April 2012 VA central nervous system examination, the Veteran reported fatigue, and stated that he missed one day of work every two months due to a combination of fatigue, weakness, clumsiness, dropping items, falls, and memory issues.  In a May 2012 VA psychiatric examination, the Veteran stated that he was easily fatigued.  In a June 2012 VA central nervous system examination, the Veteran indicated that he had fatigue upon exertion.

An April 2012 private medical record noted that the Veteran experienced some fatigue but that it was not severe enough to require medication.

In a February 2013 VA psychiatric examination, the examiner opined that the Veteran's fatigue was less likely than not a symptoms of his service-connected psychiatric disability, and more likely than not a symptom of his MS.

A March 2013 VA examination report notes the Veteran's complaints that it takes him a while to get going in the morning, and that he sometimes felt overwhelmed.  He noted mental sluggishness but denied any rheumatology visits or evaluation for chronic fatigue syndrome.  He indicated that he was coping better in the mornings when a new routine and stated that he was sleeping better.  The examiner reported that there was no requirement of continuous medication for chronic fatigue syndrome.  The examiner acknowledged that the Veteran had a history of symptoms attributable to chronic fatigue syndrome including generalized muscle aches or weakness.  The Veteran's symptoms did not restrict routine daily activities or result in periods of incapacitation.  The examiner concluded that the Veteran did not have chronic fatigue syndrome.

The evidence of record also reflects diagnoses of and treatment for obstructive sleep apnea based upon a sleep study indicated for complaints of fatigue and daytime hypersomnolance.  Service connection for sleep apnea was granted in a February 2014 rating decision, and a 50 percent rating was assigned effective August 2, 2013 under 38 C.F.R. § 4.97, Diagnostic Code 6847.

In an April 2014 VA opinion, the examiner noted that the Veteran's fatigue could be due to a wide variety of etiologies, and that his current fatigue is likely due both to his MS and obstructive sleep apnea, "as well as other potential etiologies not mentioned . . . ."  The examiner stated that she could not separate what percentage of his fatigue is attributable to MS and what percentage is attributable to sleep apnea due to the generalized symptoms.

After a thorough review of the evidence of record, the Board concludes that a compensable initial rating is not warranted for the Veteran's fatigue associated with his MS.  The medical evidence shows that the Veteran's symptoms include fatigue and difficulty getting going in the morning.  However, Diagnostic Code 6354 requires a minimum of periods of incapacitation at least one week during the prior year or the use of continuous medication to control symptoms.  Those criteria are not met in this case, as the medical evidence reflects that the Veteran's fatigue does not result in periods of incapacitation, and there is no evidence that the Veteran required medication for his MS-related fatigue.  The Veteran has not reported any other symptoms associated with his fatigue which would warrant a compensable rating.  

Accordingly, the Board finds that the criteria for a compensable initial rating is not warranted for the Veteran's fatigue.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

C.  Earlier Effective Date Claims

The Veteran also contends that he is entitled to earlier effective dates for the awards of service connection for seizures, fatigue, and left lower leg sensory paresthesias.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2014). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

On February 17, 2012, the Veteran filed an informal claim seeking entitlement to service connection for multiple sclerosis.  Thereafter, in a July 13, 2012 informal claim, he requested entitlement to service connection for left lower leg sensory paresthesias.  There were no communications prior to February 17, 2012 indicating an intent to file a claim for service connection for multiple sclerosis, seizures, fatigue, or left lower leg sensory paresthesias.  Although the Veteran filed an informal claim in July 2012 specifically requesting entitlement to service connection for left lower leg sensory paresthesias due to MS, the Board construes the February 17, 2012 claim for entitlement to service connection for MS to include the claims for entitlement to service connection for seizures, fatigue, and left lower leg sensory paresthesias, as all three were granted service connection because they were found to be manifestations of MS.  Thus, the date of claim for seizures, fatigue, and left lower leg sensory paresthesias is February 17, 2012.

There is no evidence in the claims file that the Veteran filed a formal or informal claim for benefits for MS, seizures, or fatigue prior to February 17, 2012.  Absent evidence that the Veteran submitted a formal or informal request for entitlement to service connection for MS, seizures, or fatigue prior to February 17, 2012, the effective date for the award of service connection for seizures and fatigue cannot be earlier than the date of receipt of his claim for such - February 17, 2012.  38 C.F.R. § 3.400.

With regard to the claim for left lower leg sensory paresthesias, despite the fact that the proper date of claim is February 17, 2012, the proper effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).  As discussed above, when the RO granted service connection for left lower leg sensory paresthesias, it did so on a secondary basis as a manifestation of MS.  As such, the date entitlement to service connection for left lower leg sensory paresthesias arose cannot be earlier than the date on which MS was first diagnosed, January 25, 2012.  Moreover, the medical evidence of record does not show a finding of a left lower leg sensory paresthesias disability earlier than the March 4, 2013 VA examination, which concluded that the Veteran had left lower leg sensory paresthesias as a manifestation of MS.  See DeLisio v. Shinseki, 25 Vet. App. 45 (2011) (indicating that an effective date generally can be no earlier than the "facts found.").  As such, the date entitlement arose for service connection for left lower leg sensory paresthesias is March 4, 2013.  As March 4, 2013 is later than the date of claim (February 17, 2012) as well as the current effective date assigned (July 13, 2012), the Veteran is not entitled to an effective date earlier than July 13, 2012 for the grant of service connection for left lower leg sensory paresthesias.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2014).

In sum, the evidence does not establish any basis for assigning an effective date earlier than February 17, 2012 for the grant of service connection for seizures and fatigue, or an effective date earlier than July 13, 2012 for the grant of service connection for left lower leg sensory paresthesias.  The Veteran's appeal on these issues must be denied.  38 C.F.R. § 3.400. 

IV.  Other Considerations

With regard to the Veteran's claims for entitlement to increased ratings for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, psychiatric disability, seizures due to MS, fatigue due to MS, left lower leg sensory paresthesias due to MS, and spine, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, psychiatric disability, seizures due to MS, fatigue due to MS, left lower leg sensory paresthesias due to MS, and spine disability pictures are not so unusual or exceptional in nature as to render the ratings for these disorders inadequate.  The criteria by which the Veteran's disabilities are evaluated specifically contemplate the level of impairment caused by each disability.  Id.  As shown by the evidence of record, the Veteran's psychiatric disability is manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  Prior to September 19, 2013, the Veteran's lumbar spine disability was manifested by complaints of pain, with limitation of motion.  On and after September 19, 2013, the Veteran's lumbar spine disability was manifested by complaints of pain, with limitation of motion.  The Veteran's right upper extremity peripheral neuropathy and left upper extremity peripheral neuropathy are manifested by no more than mild incomplete paralysis of the radial, median, and ulnar nerves.  The Veteran has a confirmed diagnosis of grand mal epilepsy/seizures, but has not had a major or minor seizure since October 2011.  The Veteran's left lower leg sensory paresthesias is manifested by no more than mild incomplete paralysis of the sciatic nerve.  The Veteran's chronic fatigue is manifested by fatigue and difficulty getting going in the morning; there is no evidence of periods of incapacitation or the use of continuous medication to control symptoms.

When comparing these disability pictures to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, psychiatric disability, seizures due to MS, fatigue due to MS, left lower leg sensory paresthesias due to MS, and spine disabilities are not inadequate.  Increased evaluations are provided for certain manifestations of, and/or levels of functional impairment due to, those disabilities, but the medical evidence reflects that those findings are not present in this case.  Therefore, the evaluations awarded are adequate and no referral is required.  See AOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, psychiatric disability, seizures due to MS, fatigue due to MS, left lower leg sensory paresthesias due to MS, or spine disabilities.  Although the Veteran reported some interference with his employment, he has not alleged, and the evidence does not show, that he is unemployable due to his peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, psychiatric disability, seizures due to MS, fatigue due to MS, left lower leg sensory paresthesias due to MS, or spine disabilities.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.


ORDER

Entitlement to an increased rating of 50 percent, but no greater, for service-connected generalized anxiety disorder is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to an initial rating greater than 10 percent prior to September 19, 2013, and a staged rating greater than 20 percent on and after September 19, 2013, for degenerative disc disease of the lumbar spine, is denied.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a right knee disability is reopened, and, to that that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a left knee disability is reopened, and, to that that extent only, the appeal is granted.

Entitlement to service connection for visual disturbances with Uhthoff's phenomena as a manifestation of MS is granted.

Entitlement to service connection for memory problems, to include as secondary to MS, is denied.

Entitlement to an initial rating greater than 20 percent for peripheral neuropathy of the right upper extremity is denied.

Entitlement to an initial rating greater than 20 percent for peripheral neuropathy of the left upper extremity is denied.

A reduction of the rating for the Veteran's seizure disability from 20 percent to 10 percent, effective November 14, 2013, was proper.

Entitlement to an initial rating greater than 20 percent prior to November 14, 2013, and greater than 10 percent from November 14, 2013, for a seizure disability, is denied.

Entitlement to an initial rating in excess of 10 percent for left lower leg sensory paresthesias is denied.

Entitlement to a compensable initial rating for chronic fatigue is denied.

Entitlement to an effective date earlier than February 17, 2012 for the award of service connection for seizures is denied.

Entitlement to an effective date earlier than February 17, 2012 for the award of service connection for chronic fatigue is denied.

Entitlement to an effective date earlier than July 13, 2012 for the award of service connection for left lower leg sensory paresthesias is denied.


REMAND

I.  Right and Left Knee Disabilities

Although reopened, the Veteran's claims for entitlement to service connection for right and left knee disabilities must be returned for a new VA examination.  The Veteran was provided with a VA examination in September 2012 addressing the issue of whether his right and left knee disabilities were directly related to service.  The examiner ultimately concluded that they were not directly related to service, but acknowledged in the reasoning that he could "only speculate any opinions regarding the [degenerative joint disease] in his left knee as no bilateral knee xrays were obtained from the veteran to compare the right knee to the left knee for DJD."  Although an additional VA opinion was obtained in March 2013, the VA examiner only addressed the issue of whether the Veteran's right and left knee disabilities were caused or aggravated by his service-connected MS.  In light of the fact that right and left knee X-rays were performed in March 2013, the X-rays revealed degenerative joint disease of the right knee which was not considered by the September 2012 VA opinion on direct service connection, and because the September 2012 VA examiner could not provide sufficient explanation without reviewing X-rays, the Board believes that the Veteran should undergo a new VA examination to determine whether his currently diagnosed right and left knee disabilities are related to his active duty service.  

II.  Obstructed Voiding

After a thorough review of the Veteran's claims file, the Board concludes that the Veteran's claim for entitlement to a compensable initial evaluation for obstructed voiding must be remanded for additional development. 

Review of the record reflects that the most recent evidence addressing the severity of the Veteran's service-connected obstructed voiding is over two years old.  In that regard, the most recent VA genitourinary examination was conducted in April 2012.  Moreover, the Veteran and his representative reported in various statements that his voiding symptoms have increased in severity since that examination.  As the medical evidence of record may not reflect the current severity of the Veteran's obstructed voiding, the RO should provide the Veteran with a new VA examination addressing the current severity of his obstructed voiding.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the etiology of his current right and left knee disabilities.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the service treatment records and the Veteran's lay statements, the VA examiner must provide the following opinion:

*Is it at least as likely as not (i.e., a 50 percent probability or more) that any current right and/or left knee disability is related to the Veteran's in-service knee injuries and complaints?  

A complete rationale must be provided for all opinions.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Provide the Veteran with a new VA examination to reassess the current severity of the Veteran's voiding symptoms associated with his MS.  The examiner must specifically address what the Veteran's daytime voiding interval is and how many times he wakes up to void.  The VA examiner should address whether the Veteran has urine leakage or obstructed voiding, or recurrent urinary tract infections.  If the Veteran has these symptoms, the examiner must give a measure of the severity of these symptoms consistent with the rating criteria set forth in 38 C.F.R. § 4.115a.  The claims file electronic records must be made available to the examiner for review of the pertinent medical and other history.

3.  Notify the Veteran that it is his responsibility to report for all examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

4.  After completing the above development, and any other development deemed necessary, adjudicate the reopened claims for service connection for left and right knee disabilities, de novo, and readjudicate the issue of entitlement to a compensable initial rating for obstructed voiding.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


